Case 19-03452 Document 1-13 Filed in TXSB on 05/03/19 Page 1 of 31




                     EXHIBIT
                       41
                Case 19-03452 Document 1-13 Filed in TXSB on 05/03/19 Page 2 of 31


     LocAL GOVERNMENT                                                 OFFICER                                                                      FORM CIS
     GONFLICTS DISCLOSURE STATEMENT
     (lnstructions forcompleting and filing this form are provided on the next page.)

 This questionnaire reflects changes made to the law by H.B. 1491,80th Leg., Regular Session.                                           OFFICEUSEONLY
 This is the notice to the appropriate local governmental entity that the following local
 government officer has become aware of facts that require the officer to file this statement                                       DaG Received

 in accordance with Chapter 176, Local Government Code.

1l Name of Local Government Officer
       Richard L. Rose


,)    Office Held

       Director, Harris County Improvement District No. L8



]l    Name of person described by Sections 176.002(a) and 176.003(a), Local Government Code

       Hassell Construction Co., lnc.



!_l Description         of the nature and extent of employment or other business relationship with person named in item 3
       Hassell Conskuction Co., Inc., or a related company or entity, has retained Coats Rose PC as legal counsel. I am a
       shareholder/director of Coats Rose PC. I am not involved in the representation of Hassell Conskuction Co., Inc. or any related
       company or entity, and have no knowledge of such representation.

!l    t-ist gifts accepted by the locat government officer and any family member, excluding gifts described by Section
      176.003(a-1 ), if aggregate value of the gifts accepted from person named in item 3 exceed $250 during the 12-month
      period described by Section 176.003(a)(2)(B)

      Date Gift Accepls6
                                      not aPPlicable Description of                          not applicable
                                                                    Gift

                                      notaPPlicable                                          notaPPlicable
      Date GiftAcceplg6                                            Description    o1   6;1
                                      not aPPlicable                                         notaPplicable
      Date GiftAccepls6                                            Description   oy    611

                                                                       (attach additional forms as necessary)

ll     AFFrDAvrr
                                                                      I swear under penalty of perjury that the above statement is true and correct. I acknowledge
                                                                      that the disclosure applies to a family member (as defined by Section't76.001(2), Local
                                                                      Government Code) of this local government ofiicer. I also acknowledge that this statement
                                                                      covers the 12-month                                        a), Local Government Code.

                             PATTI K PRATT
                            Norary Pubhc, State ol Texas
                    l\,ly   Commrsson Expuo8 03.1e.2016
                                                                                                               Signature of Local Government Officer


       AFFIX NOTARY STAMP / SEAL ABOVE

      sworn to and subscribed before me, uy tne ss;6 Richard                           L' Rose                                       , this the    70 htu             o"
                            ber         zo 13              ,   to certify which, watness my hanct and seal of office


                                                                                'tr-r',        Pto-t1-                           Notary Public
        Signature of officer administering oath                             Printed name of officer administering oath          Title of ofiicer administering oath


                                                                                                                                                   Adopted 0612912007
Case 19-03452 Document 1-13 Filed in TXSB on 05/03/19 Page 3 of 31




                     EXHIBIT
                       43
Case 19-03452 Document 1-13 Filed in TXSB on 05/03/19 Page 4 of 31
Case 19-03452 Document 1-13 Filed in TXSB on 05/03/19 Page 5 of 31
Case 19-03452 Document 1-13 Filed in TXSB on 05/03/19 Page 6 of 31
Case 19-03452 Document 1-13 Filed in TXSB on 05/03/19 Page 7 of 31
Case 19-03452 Document 1-13 Filed in TXSB on 05/03/19 Page 8 of 31
   Case 19-03452 Document 1-13 Filed in TXSB on 05/03/19 Page 9 of 31




Heather K. Trachtenberg   <HTrachtenberg@abhr.com>             Jan 8

to me

Mr. Hassell,

I’m so sorry to hear your son has been ill – I hope he has a speedy recovery.

Our records management coordinator is out of the office today. Would it be
possible for you to come early next week?

In response to your January 8th comments (which I will consider an additional
open records request):
1) I request any records or documents which would reflect the ABHR attorney or
employee who prepared the wording, commented on, discussed or had anything
to do with Mr. Rose's CIS form.
The District does not have any documents responsive to this request.

2) Any documents that show who the notary who signed Mr. Rose's CIS form
works for.
The District does not have any documents responsive to this request.

Thanks,
Heather


Heather Trachtenberg
Associate
ALLEN BOONE HUMPHRIES ROBINSON LLP
3200 Southwest Freeway, Suite 2600
Houston, Texas 77027
713-860-6400 main
713-860-6438 direct
713-860-6638 fax
htrachtenberg@abhr.com
Case 19-03452 Document 1-13 Filed in TXSB on 05/03/19 Page 10 of 31
Case 19-03452 Document 1-13 Filed in TXSB on 05/03/19 Page 11 of 31
  Case 19-03452 Document 1-13 Filed in TXSB on 05/03/19 Page 12 of 31




Royce Hassell   <conrcrete@gmail.com>                 11/19/15

to Records, Susan, Jane, Jessica, Heather

Ms. Hedges,

Good morning,

This is a Texas Open Records Act request.

Please provide copies of the following:

1. Memorandum as discussed by Ms. Holoubek mentioned on page 7 of the
September 23, 2015 regarding Chapter 176 of the local Government Code.
  Case 19-03452 Document 1-13 Filed in TXSB on 05/03/19 Page 13 of 31




2. Proof of transmittal and or receipt of Richard L. Rose’s CIS form dated
September 30, 2013.

3. Emails and text messages between HCID 18 board members regarding District
business of any kind during the years 2010, 2011, 2012, 2013, 2014 and 2015

4. Emails and text messages which are non-privileged between ABHR and HCID
18 board members during the years 2010, 2011, 2012, 2013, 2014 and 2015
regarding District business.

5. Emails and text messages between HCID 18 board members /ABHR and
Springwoods Development, Coventry, Exxon/PTO during the years 2010, 2011,
2012, 2013, 2014 and 2015 regarding District business.

6. Emails and text messages between HCID 18 board members /ABHR and
Walter P. Moore and/or Costello Engineers regarding District business.

7. HCID minutes with all attachments for the years 2008, 2009 and 2010.

Thanks,

Royce
Case 19-03452 Document 1-13 Filed in TXSB on 05/03/19 Page 14 of 31
Case 19-03452 Document 1-13 Filed in TXSB on 05/03/19 Page 15 of 31




                     EXHIBIT
                       44
           Case 19-03452 Document 1-13 Filed in TXSB on 05/03/19 Page 16 of 31




From: Heather Asselin <hasselin@coatsrose.com>
To: AAA Erika Kleinschmidt <erikakleinschmidt@adr.org>; sehassell <sehassell@aol.com>; Yvonne
Villanueva <yvillanueva@coatsrose.com>; Matt Talley <mtalley@coatsrose.com>; Patrick Gaas
<pgaas@coatsrose.com>; conrcrete <conrcrete@gmail.com>; jphassell
<jphassell@hassellconstruction.com>
Sent: Wed, Jan 14, 2015 3:34 pm
Subject: RE: Arbitrator Compensation Estimate / Confirmation of Documents/ Request for Information-
Hassell v. Hassell



Erika,

Per your email below, this will confirm that Coats Rose will be representing Phil, Shawn and Michael
Hassell. Please direct all communications related to this matter to our firm at our Houston
offices. Thanks,

Heather




COATS | ROSE
A Professional Corporation

Heather Asselin
Director
9 Greenway Plaza Suite 1100
Houston, Texas 77046
Direct: 713.653.7386 Fax: 713.651.0220
hasselin@coatsrose.com
HOUSTON | AUSTIN | DALLAS | SAN ANTONIO | NEW ORLEANS
www.coatsrose.com


From: AAA Erika Kleinschmidt [mailto:erikakleinschmidt@adr.org]
Sent: Tuesday, January 13, 2015 2:23 PM
To: AAA Erika Kleinschmidt; sehassell; Heather Asselin; Yvonne Villanueva; Matt Talley; Patrick
Gaas; conrcrete@gmail.com; jphassell@hassellconstruction.com
Subject: Arbitrator Compensation Estimate / Confirmation of Documents/ Request for Information-
Hassell v. Hassell

Counsel,

This will confirm I have received the following documents and have forwarded them to the Panel:
•    RHHC and Royce and Silvia Hassell Motion to Join Additional Parties along with attendant Exhibits
A-M;
•    First Supplemental Claims of RHHC and Royce and Silvia Hassell along with attendant Exhibits A-D;
and
• Claimant First Amended Demand for Arbitration, with Exhibits A-K.

I understand that in the Respondent’s Joinder Motion there is a request to add the following parties:
• J. Phillip Hassell
Case 19-03452 Document 1-13 Filed in TXSB on 05/03/19 Page 17 of 31




                     EXHIBIT
                       45
Case 19-03452 Document 1-13 Filed in TXSB on 05/03/19 Page 18 of 31
Case 19-03452 Document 1-13 Filed in TXSB on 05/03/19 Page 19 of 31
Case 19-03452 Document 1-13 Filed in TXSB on 05/03/19 Page 20 of 31




                     EXHIBIT
                       46
Case 19-03452 Document 1-13 Filed in TXSB on 05/03/19 Page 21 of 31
Case 19-03452 Document 1-13 Filed in TXSB on 05/03/19 Page 22 of 31
Case 19-03452 Document 1-13 Filed in TXSB on 05/03/19 Page 23 of 31
Case 19-03452 Document 1-13 Filed in TXSB on 05/03/19 Page 24 of 31
Case 19-03452 Document 1-13 Filed in TXSB on 05/03/19 Page 25 of 31
Case 19-03452 Document 1-13 Filed in TXSB on 05/03/19 Page 26 of 31
Case 19-03452 Document 1-13 Filed in TXSB on 05/03/19 Page 27 of 31
Case 19-03452 Document 1-13 Filed in TXSB on 05/03/19 Page 28 of 31
Case 19-03452 Document 1-13 Filed in TXSB on 05/03/19 Page 29 of 31
Case 19-03452 Document 1-13 Filed in TXSB on 05/03/19 Page 30 of 31
Case 19-03452 Document 1-13 Filed in TXSB on 05/03/19 Page 31 of 31
